640 S.E.2d 388 (2006)
STATE of North Carolina
v.
Haseen Herman EVERETTE.
No. 452A05.
Supreme Court of North Carolina.
December 19, 2006.
Daniel S. Johnson, Special Deputy Attorney General, Clark Everett, District Attorney, for State.
Richard E. Jester, for Everette.
Prior report: 172 N.C.App. 237, 616 S.E.2d 237.

ORDER
Upon consideration of the petition for discretionary review, filed by Defendant on the 30th day of August 2005 in this matter pursuant to G.S. 7A-31 and the Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is
"Allowed by order of the Court in conference, this the 19th day of December 2006."
Accordingly, the new brief of the Defendant shall be filed with this Court not more than 30 days from the date of certification of this order.